Citation Nr: 0202853	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  94-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than June 11, 1991, 
for a 40 percent disability rating for a service-connected 
low back disorder.  

(The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability by reason of 
service connected disabilities will be the subject of a later 
decision).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active service from March 1968 to 
November 1971, and from October 1980 to October 1983.  

In response to a May 1990 claim for an evaluation in excess 
of 10 percent for the veteran's service connected low back 
disorder, the RO, in an August 1990 rating decision, assigned 
a 20 percent evaluation for this disability, effective from 
May 1, 1990.  There was no disagreement with that action.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision that 
implemented an August 1992 Board decision that increased the 
rating for the veteran's service connected low back 
disability from 20 percent to 40 percent disabling.  In the 
February 1993 rating decision, the RO assigned an effective 
date of June 11, 1991 for the assignment of a 40 percent 
rating for the veteran's back disability.  This was the date 
of a scheduled examination which first showed sufficient 
findings to warrant an increased rating.

In a rating decision of February 1994 the RO denied the 
veteran's claims for entitlement to an evaluation in excess 
of 40 percent for his service connected low back disorder and 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  In May 1996 the veteran 
appeared and gave testimony at an RO hearing before a hearing 
officer.  A transcript of this hearing is of record.  

It is noted that in February 1996 the Board denied a motion 
by the veteran for reconsideration of its August 1992 
decision that increased the evaluation for the veteran's 
service connected low back disorder from 20 percent to 40 
percent disabling.  The veteran thereafter filed various 
pleadings in the Federal court system in an effort to appeal 
the August 1992 Board decision.  All such actions were 
dismissed by the respective Federal courts.  On January 17, 
1997, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) denied a motion by the veteran for 
reconsideration of a prior order of the Court that dismissed 
an appeal by the veteran.  A detailed procedural history of 
the veteran's actions in the Federal court system is set 
forth in the Court's January 17, 1997 decision.  In an order 
dated February 27, 1997, the Court denied a motion by the 
veteran for review by the full Court.  

The Board also notes that during the course of the veteran's 
appeal he has been represented by several service 
organizations, the most recent of which was the Paralyzed 
Veterans of America, Inc.  However, communications received 
from that service organization are to the effect that the 
power of attorney of that service organization to represent 
the veteran has been revoked.  In an April 1997 letter the 
Board notified the veteran that it had suspended action on 
his appeal for 30 days to provide him an opportunity to 
designate another representative if he wished.  No response 
from that communication has been received from the veteran, 
and therefore he currently has no representative in 
connection with this appeal.  

This case was remanded to the RO by the Board in September 
1997 for further development.  In the September 1997 remand, 
the RO was instructed to ascertain if the veteran intended a 
March 1994 notice of disagreement to initiate an appeal 
regarding a claim for entitlement to an evaluation in excess 
of 40 percent for his service connected low back disorder.  
In accordance with the Board's remand, in August 2001 the RO 
sent the veteran a Statement of the Case in regard to this 
issue.  The veteran did not thereafter file a substantive 
appeal in regard to this matter.  Accordingly, the issues 
currently before the Board for appellate consideration are as 
stated on the title page of this decision.  

The Board is undertaking additional development on the issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3.104 (January 23, 2002) (to 
be codified at 38 C.F.R.§ 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3,009, 3,105) (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability.
FINDINGS OF FACT

1. All evidence necessary for equitable appellate disposition 
of the issue of entitlement to an effective date earlier 
than June 11, 1991, for a 40 percent disability rating for 
a service-connected low back disorder has been obtained.  

2. On May 1, 1990, the veteran initiated treatment for low 
back symptoms, including pain and moderate limitation of 
lumbar spine motion as a result of a work related injury 
that occurred on that date; such constituted an informal 
claim for an increased rating for his low back disability 
then rated as 10 percent disabling.  He also requested an 
increased rating by correspondence of that month.

3. In an August 1990 rating decision the RO granted a 20 
percent rating for the veteran's service connected low 
back disorder, effective May 1, 1990.  The veteran was 
notified of this increase and did not disagree therewith.

4. A Board decision of August 1992 increased the evaluation 
for the veteran's service connected low back disorder to 
40 percent; in a rating action of February 1993, the RO 
assigned an effective date of June 11, 1991 for a 40 
percent rating for the veteran's service connected low 
back disorder.  This was the date of a scheduled future 
examination that first showed increased findings 
warranting and increase.  It could also be viewed as an 
informal claim for an increase.

5. Disability warranting a 40 percent rating for the 
veteran's service connected low back disorder was not 
demonstrated prior to a VA medical examination conducted 
on June 11, 1991.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 11, 
1991, for the award of a 40 percent disability rating for the 
veteran's service-connected low back disorder have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The law also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Although this law was not in effect at the time of the 
establishment of the currently assigned effective date for a 
grant of a 40 percent rating for the veteran's service 
connected low back disorder he and his various former 
representatives have been informed of the law and regulations 
governing the issue of an earlier effective date for an 
increase in compensation in a August 1994 Statement of the 
Case and in an August 2001 Supplemental Statement of the 
Case.  The clinical record of the veteran's treatment for his 
service connected low back disability during the relevant 
time period appears to be complete and there is no indication 
in the record that significant, relevant evidence is 
available but has not been considered.  It is noted that the 
record before the Board includes 5 volumes of claims folders, 
several of which contain envelopes of submissions from the 
veteran, and his VA education folder.

In view of the above, the Board concludes that no further 
action by the RO is necessary in regard to the veteran's 
claim for an earlier effective date for the grant of a 40 
percent rating for the veteran's service connected low back 
disorder under the VCAA.  The Board will therefore proceed to 
consider the merits of this claim on the basis of the 
evidence currently of record.  

I.  Factual Background

In a rating action of January 1984 the RO granted service 
connection for a low back strain, PO fusion L3-L4.  The RO 
assigned a 10 percent evaluation for this disability, 
effective from October 21, 1983.  

In June 1984 statements from private physicians were received 
that indicated that the veteran had degenerative arthritis of 
the lumbar spine.  It was estimated that he had a 25 percent 
medical impairment to the back.  Additional private clinical 
records were received in September 1984 that reflected 
treatment in 1983-1984 for the veteran's low back disorder.  

Clinical records from a military medical facility reflect 
treatment in 1984 and 1985 for low back complaints.  The 
veteran was hospitalized at a military medical facility in 
January 1985 and underwent the surgical removal of a plate 
and screw from the L3-L4 spinal vertebra.  

In a rating decision of November 1985 the RO assigned a 100 
percent rating under the provisions of 38 C.F.R. § 4.30 for 
the veteran's low back disability, effective from January 21, 
1985 through February 28, 1985, with a 10 percent schedular 
rating for this disability assigned thereafter.  The 10 
percent rating for the veteran's service connected low back 
disorder was confirmed by the Board in a March 1986 decision.  

A report of a private medical examination conducted in 
January 1986 was received by the RO in February 1986 and was 
associated with the claims folder located at the Board in 
March 1986.  The pertinent clinical diagnosis was status post 
disc operation with spinal fusion at L3, L4.  The examining 
physician said that a 15 percent permanent partial disability 
was an appropriate assessment of the veteran's back.  

In a September 1987 rating decision it was noted that the 
evidence reported in the preceding paragraph of this decision 
had been returned to the RO for consideration of an increased 
rating for the veteran's low back disability.  The RO then 
confirmed the 10 percent schedular evaluation for this 
disability then in effect.  The veteran was informed of this 
decision by letter dated in September 1987.  He did not 
submit a timely Notice of Disagreement from this rating 
decision, which subsequently became final.  

VA outpatient clinical records reveal that the veteran was 
seen on May 1, 1990 with complaints of worsening low back 
pain since returning from his job in a warehouse earlier in 
the day.  The veteran said that he had had no previous back 
pain since his most recent back surgery.  An x-ray showed a 
status post fusion between L3 and L4, as well as degenerative 
disc disease between L3-L4 and L4-L5.  It was noted that the 
veteran needed strict bed rest for 2 weeks, after which time 
he was to be reevaluated.  

When again seen by the VA as an outpatient on May 14, 1990, 
the veteran complained of an exacerbation of back pain for 
the previous two weeks.  The veteran described his back pain 
as sharp and stabbing.  He reported that the pain radiated up 
the spine to the scapulae.  There was no radiation of pain 
into the legs and buttocks.  No weakness, anesthesia, or 
paresthesia was reported.  Evaluation revealed questionable 
mild muscle spasms and minimal tenderness on palpation of the 
lower back.  Straight leg raising was negative and motor 
strength was 5/5.  Sensation was intact.  The veteran could 
flex his back to a point where he could touch his ankles. It 
was noted that there was no evidence of nerve root 
irritation.  The impression was probable musculoskeletal 
pain.  After being seen in the physical therapy clinic that 
day it was reported that the veteran demonstrated an ability 
to perform all exercises.  It was indicated that the veteran 
was to perform light duties at work with no lifting in excess 
of 20 pounds for two weeks.  

On May 31, 1990, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim) on which he submitted 
a claim for an increased rating for his for his service 
connected low back disability on grounds of increased 
severity.  

The veteran was again seen by the VA as an outpatient on June 
4, 1990 for treatment of his low back disability.  At that 
time the veteran complained that his low back pain was 
constant, even in his sleep and that the pain was radiating 
down the left lower extremity to his knee.  Physical 
evaluation revealed muscle spasm in the low back.  Deep 
tendon reflexes were intact and his muscle strength was 5/5.  
When seen for physical therapy that same day it was reported 
that he was not able to tolerate exercises because of severe 
discomfort and pain.  

A VA performed magnetic resonance image of the lumbar spine 
of June 15, 1990 revealed a status post posterior spinal 
fusion at the L3-L4 level with hypertrophic bone posteriorly.  
There was a marked loss of disc space at L3-L4.  The L4-L5 
disc space demonstrated a degenerative disc, loss of disc 
height, and signal changes consistent with discogenic 
sclerosis.  There was a ventral extradural defect at that 
disc level consistent with spur and/or disc bulging.  No 
spinal stenosis was created by the defect and there was no 
evidence of a herniated disc.  A VA clinical note of June 15, 
1990 indicates that the veteran was unable to work at that 
time.  

On VA orthopedic evaluation conducted on June 21, 1990, the 
veteran complained of pain in the low back.  He also 
complained of left hip pain upon walking.  He denied symptoms 
in his left lower extremity and denied any changes in bowel 
or bladder habits.  The veteran was reported to be in obvious 
discomfort while walking.  It was said that he lacked 2 feet 
of forward flexion and he had limited extension to right and 
left bending.  He could stand well on his toes and heels.  
The veteran had a negative Deyerle, bilaterally.  A sensory 
examination was normal and ankle and knee jerks were 
symmetrical.  Motor examination was negative and straight leg 
raising was negative on the right, but positive for 1+ back 
pain at 70 degrees on the left.  The Patrick's test was 
negative.  Sensation in the buttocks was said to be normal.  
There was some tenderness at L5/S1.  The impression was 
status post-lumbar laminectomy with back pain only.  When 
seen by the VA on July 6, 1990, the veteran said that he felt 
"about 25-30% better".  He said that he was able to lift 
with his legs better.  During VA outpatient treatment on 
August 15, 1990, it was noted that the veteran was still 
performing heavy labor and that he refused to change his job 
or to lose weight.  

As noted earlier, the RO in an August 1990 rating decision, 
assigned a 20 percent evaluation for the veteran's low back 
disability, effective from May 1, 1990.  The veteran was 
notified of this action and did not timely disagree 
therewith.

When seen by the VA on October 3, 1990, it was noted that the 
veteran continued to work and was wearing a weight lifting 
belt while performing his job.  The treating physician did 
not believe that the veteran had a ruptured disc, but rather 
attributed the veteran's symptoms to a mechanical back 
disorder.  

On VA "routine future" examination conducted on June 11, 
1991, the veteran was noted to have severely limited flexion 
with a two-thirds loss of forward flexion while standing.  
The loss of hyperextension was 100 percent and the loss of 
side bending was reported to be 50 percent.  The Lasegue's 
test was normal and double straight leg raising was 
satisfactory.  Knee and ankle jerks were active bilaterally.  
X-rays showed a spinal bone graft fusion of the L3-L4 
vertebra.  There was sclerosis and minimal incipient 
osteophytosis at the L3-L4 interspace.  

Subsequently, as noted above, by rating action of February 
1993, a 40 percent rating was assigned effective June 11, 
1991.  This represented the first time that sufficient 
impairment was demonstrated to warrant an increase, and could 
represent the date of an informal claim for an increase.


II.  Legal Analysis.  

The law provides, in part, that the effective date of an 
evaluation and award of compensation based on a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  However, in cases 
involving disability compensation, it can be the earliest 
date that it was factually ascertainable that an increase in 
disability has occurred if the application for an increased 
rating is received within one year of that date.  38 U.S.C.A. 
§ 5110 (b)(2) (West 1991 & Supp. 2001); 38 
C.F.R.§ 3.400(o)(2) (2001).  

The provisions of 38 U.S.C.A. § 5110(b)(2) refer to the date 
an "application" is received.  The terms "application" and 
"claim" are not defined in the statute.  However, in 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a "formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement to a 
benefit."  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

The Board also notes that, once a formal claim for 
compensation has been allowed, a report of VA examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2001).  As to reports prepared 
by the VA, the date of receipt of such a claim is deemed to 
be the date of outpatient or hospital examination or the date 
of admission to a VA or uniformed services hospital.  
38 C.F.R. § 3.157(b)(1).  For other reports, including 
reports from private physicians, laypersons, and state and 
other institutions, the date of receipt of such reports is 
recognized as the date of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3).  

The Court has held that all the evidence of record for the 
year preceding the claim for an increased rating must be 
considered in determining whether there was an ascertainable 
increase in disability under 38 U.S.C.A. § 5110(b)(2).  Hazen 
v. Gober, 10 Vet.App. 511, 518 (1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The veteran's service-connected low back disability was 
assigned a 40 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5293-5010 by an RO rating 
decision of February 1993.  This represented an increase from 
the 20 percent rating assigned from May 1990.  Under the 
provisions of Diagnostic Code 5293, a 20 percent rating is 
assignable for symptoms indicative of moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating is 
assigned under the provisions of Diagnostic Code 5293 if 
there are symptoms of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5010, traumatic arthritis is evaluated on the basis of 
limitation of motion of the affected joint.  Limitation of 
motion of the lumbar spine is evaluated under the provisions 
of 38 C.F.R. § 4.71(a), Diagnostic Code 5292, which assigns a 
20 percent evaluation for moderate limitation of lumbar spine 
motion and a 40 percent evaluation for severe limitation of 
lumbar spine motion.

The RO, in its February 1993 rating action could also have 
evaluated the veteran's low back disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5295 for 
lumbosacral strain a 20 percent evaluation is assignable if 
there are muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation is assignable for severe 
lumbosacral strain with listing of the entire spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

In this case, review of the record indicates that an informal 
claim for an increased rating for the veteran's low back 
disorder was submitted on May 1, 1990, when the veteran 
received VA outpatient treatment for low back symptoms which 
had developed at work on that date.  This is in accordance 
with the provisions of 38 C.F.R. § 3.157(b)(1).  (The most 
recent relevant clinical evidence submitted prior to May 1, 
1990 had been considered in a previous unappealed rating 
decision of September 1987).  At that time of the informal 
claim for an increased rating for the veteran's low back 
disorder of May 1, 1990 this disability was evaluated as 10 
percent disabling.  In the August 1990 rating decision the RO 
increased the evaluation for the veteran's status post low 
back disability to 20 percent disabling.  The assignment of 
this rating was made effective on May 1, 1990, based on the 
date of the veteran's initial VA treatment for low back 
complaints following an exacerbation of back pain that 
occurred that same day.  The veteran was notified of that 
determination and did not timely disagree therewith.  That 
action, therefore, became final.

Subsequently, he was scheduled for a "routine future" VA 
examination on June 11, 1991.  In appropriate cases, such 
examinations are scheduled to ascertain if there has been 
improvement or worsening of clinical findings.  Initially, 
after reviewing that examination, the RO denied an increase.  
After a timely notice of disagreement, the RO provided the 
veteran with a Statement of the Case regarding entitlement to 
an evaluation in excess of 20 percent for the veteran's 
service connected low back disorder.  Thereafter the veteran 
perfected his appeal in regard to this issue and, in an 
August 1992 decision, the Board granted an evaluation of 40 
percent for the service connected low back disorder.  In the 
February 1993 rating action effectuating this Board decision 
the RO assigned an effective date of June 11, 1991, for the 
assignment of this 40 percent rating for the low back 
disability.  This effective date was the date of the June 
1991 VA examination that demonstrated that the veteran's 
service connected low back disability was productive of 
severe limitation of motion in the lumbar spine.  It could 
also serve as an informal claim for benefits.

Since the record contains no relevant medical evidence 
regarding the veteran's service connected low back disorder 
during the one year period prior to the date of the veteran's 
June 1991 examination, and given the laws and regulations 
cited above as applied to the evidence of record, the, 
resolution of this case clearly turns on whether or not there 
is evidence showing that a 40 percent rating for the 
veteran's service connected low back disorder was appropriate 
during the period between May 1, 1990 and June, 1991.  
Following a review of the relevant evidence, the Board finds 
that an effective date for a 40 percent rating for the 
veteran's low back disorder earlier than June 11, 1991, is 
not warranted.  The Board notes in this regard that the 
clinical evidence of the veteran's treatment during the year 
subsequent to May 1, 1990 does not demonstrate that the 
veteran had severe limitation of motion during that period.  
Notations made during treatment in May and June 1990 were to 
the effect that the veteran could touch his ankles on the 
earlier occasion and lacked two feet of lumbar flexion on the 
later evaluation do not establish the severe degree of 
limitation of lumbar motion required for a 40 percent rating 
under the provisions of Diagnostic Codes 5010, 5003. 

In addition, none of the medical evidence of treatment during 
the period from May 1990 to May 1991 demonstrated symptoms 
suggestive of the severe symptoms of intervertebral disc 
syndrome required for a 40 percent rating under Diagnostic 
Code 5293.  While the veteran obviously suffered from lower 
back pain during this period of time, it was repeatedly noted 
during this period that there was no back pain radiating into 
the legs, and no motor weakness, absent reflexes, diminished 
sensation or other indicates of significant neurological 
dysfunction was found in the veteran's lower extremities.  

Finally, the clinical record documenting treatment during the 
one year period prior to the June 1991 examination contains 
no findings demonstrating symptoms equivalent to the severe 
lumbosacral strain which is required for a 40 percent rating 
under Diagnostic Code 5295.  While low back pain, loss of 
lateral spine motion and spasms of the paravertebral 
musculature in the low back were reported, these symptoms are 
reflected by a 20 percent rating under that diagnostic code.  
No listing of the entire spine to the opposite side was ever 
reported and there were no findings of a positive 
Goldthwait's sign, or abnormal mobility in the low back on 
forced motion was reported.  

In view of the above, it is apparent that June 11, 1991, the 
date of a VA examination that found severe limitation of 
motion in the veteran's lumbar spine, is the date when the 
requirements for a 40 percent rating for this disability were 
first clinically noted.  As such, June 11, 1991 is the 
earliest appropriate effective date for the grant of a 40 
percent rating for this disability.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than June 11, 1991 
for a 40 percent disability rating for a service-connected 
low back disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

